Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), between ImmunoCellular
Therapeutics, Ltd. (the “Company”) and David Fractor (“Executive”), is entered
into on August 29, 2016.


RECITALS:


WHEREAS, the parties entered into an Employment Agreement on September 17, 2015
(the “Employment Agreement”); and


WHEREAS, Executive and the Company have agreed to amend certain terms of the
Employment Agreement in accordance with the terms hereof.


NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the adequacy and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:


1.    Section 5.2(ii)(a) of the Employment Agreement shall be amended and
restated as follows:


(a)    The Company shall pay Executive, as severance, six (6) months of
Executive’s base salary in effect as of the Executive’s employment termination,
subject to standard payroll deductions and withholdings (the “Severance”). The
Severance will be paid in equal installments on the Company’s regular payroll
schedule over the six (6) month period following Executive’s Separation from
Service; provided, however, that no payments will be made prior to the 60th day
following Executive’s Separation from Service. On the 60th day following
Executive’s Separation from Service, the Company will pay Executive in a lump
sum the Severance that Executive would have received on or prior to such date
under the standard payroll schedule but for the delay while waiting for the 60th
day in compliance with Code Section 409A, with the balance of the Severance
being paid as originally scheduled.


2.Section 5.2(ii)(b) of the Employment Agreement shall be amended and restated
as follows:
 
(b)    Provided Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA Premium Period”) starting on Executive’s
Separation from Service and ending on the earliest to occur of: (i) six (6)
months following Executive’s Separation from Service; (ii) the date Executive
becomes eligible for group health insurance coverage through a new employer; or
(iii) the date Executive ceases to be eligible for COBRA continuation coverage
for any reason, including plan termination. In the event Executive becomes

covered under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the COBRA Premium Period, Executive must immediately
notify the Company of such event. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay the COBRA Premiums
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall pay to Executive, on the first day of each calendar month, a fully taxable
cash payment equal to the applicable COBRA premiums for that month (including
premiums for Executive and Executive’s eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period. Executive may, but is not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums.


Except as modified herein, the terms and conditions of the Employment Agreement
shall remain unchanged and in full force and effect.


IN WITNESS WHEREOF , the parties hereto have duly executed this Amendment, or
caused this Amendment to be duly executed on their respective behalf by their
respective duly authorized officers, all effective as of the date and year first
written above.
                                
IMMUNOCELLULAR THERAPEUTICS, LTD.




By: /s/ Andrew Gengos    
Andrew Gengos
Chief Executive Officer


Date: August 29, 2016    




EXECUTIVE


/s/ David Fractor    
David Fractor


Date: September 14, 2016    






